  

 

INCREMENTAL FACILITY AMENDMENT

 

Dated as of January 17, 2019

 

among

CACI INTERNATIONAL INC,

as the Borrower,


THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

 

and

The Incremental Revolving Lenders Party Hereto

 

 

JPMORGAN CHASE BANK, N.A., PNC CAPITAL MARKETS, LLC,

ROYAL BANK OF CANADA, SUNTRUST ROBINSON HUMPHREY, INC.,

WELLS FARGO SECURITIES, LLC, MUFG BANK, LTD.,

FIFTH THIRD BANK, and CAPITAL ONE, N.A.,

as Co-Syndication Agents

 


Arranged By:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A., PNC CAPITAL MARKETS, LLC,

ROYAL BANK OF CANADA, SUNTRUST ROBINSON HUMPHREY, INC.,

WELLS FARGO SECURITIES, LLC, MUFG BANK, LTD.,

FIFTH THIRD BANK, and CAPITAL ONE, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

INCREMENTAL FACILITY AMENDMENT

 

THIS INCREMENTAL FACILITY AMENDMENT (this “Amendment”) dated as of
January 17, 2019 to the Credit Agreement referenced below is by and among CACI
International Inc, a Delaware corporation (the “Borrower”), the Guarantors
identified on the signature pages hereto, the Lenders identified as “Incremental
Revolving Lenders” on the signature pages hereto (the “Incremental Revolving
Lenders”), and Bank of America, N.A., in its capacity as Administrative Agent
(in such capacity, the “Administrative Agent”), Swing Line Lender and L/C
Issuer.

 

W I T N E S S E T H

 

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Credit Agreement dated as of October 21, 2010 among the
Borrower, the Guarantors identified therein, the Lenders identified therein and
the Administrative Agent (as amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”);

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may request Incremental Revolving Increases by entering into one or
more Incremental Facility Amendments with the other Loan Parties, the
Administrative Agent and each Person (including any existing Lender) that agrees
to provide a portion of the applicable Incremental Revolving Increase; and

 

WHEREAS, the Borrower has requested an Incremental Revolving Increase, and the
Incremental Revolving Lenders have agreed to provide such Incremental Revolving
Increase on the terms and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.Defined Terms.  Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement (as
amended hereby).

2.Incremental Revolving Increase.

Each Incremental Revolving Lender agrees to provide incremental Revolving
Commitments (with respect to each Incremental Revolving Lender, its “Incremental
Revolving Commitment” and, collectively, the “Incremental Revolving
Commitments”) in an amount equal to the amount set forth opposite the name of
such Incremental Revolving Lender on Schedule A attached hereto.  Each
Incremental Revolving Lender hereby agrees that its Revolving Commitment, after
giving effect to the Incremental Revolving Commitments, is as set forth on
Schedule B attached hereto.  On the date hereof, the risk participations of each
Revolving Lender (including Incremental Revolving Lenders) in any outstanding
L/C Obligations and in any outstanding Swing Line Loans shall be reallocated
among the Revolving Lenders (including the Incremental Revolving Lenders) based
on such Revolving Lender’s adjusted Applicable Percentage.  

3.Conditions Precedent.  This Amendment shall become effective as of the date
hereof upon satisfaction of the following conditions precedent:

(a)Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Loan Parties and the Incremental Revolving Lenders.





--------------------------------------------------------------------------------

(b)Receipt by the Administrative Agent of customary opinions of legal counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, dated
as of the date hereof.

(c)Receipt by the Administrative Agent of a certificate of each Loan Party,
dated as of the date hereof and signed by a Responsible Officer of such Loan
Party, (i) attaching copies of the Organization Documents of such Loan Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the date of this
Amendment (or certifying that the Organization Documents of such Loan Party
delivered on the Closing Date (or most recently delivered since the Closing
Date, as the case may be) have not been amended, supplemented or otherwise
modified since the Closing Date (or such later date, as applicable) and remain
in full force and effect as of the date of this Amendment in the form so
delivered), (ii) certifying and attaching resolutions adopted by the board of
directors or equivalent governing body of such Loan Party approving such
Incremental Revolving Increase (or certifying that the resolutions of such Loan
Party delivered on the Closing Date (or most recently delivered since the
Closing Date, as the case may be) have not been amended, supplemented or
otherwise modified since the Closing Date (or such later date, as applicable)
and remain in full force and effect as of the date of this Amendment in the form
so delivered), (iii) evidencing the identity, authority and capacity of each
Responsible Officer of such Loan Party authorized to act as a Responsible
Officer in connection with this Amendment and the other Loan Documents to which
such Loan Party is a party (or certifying that the documentation providing such
evidence with respect to each Responsible Officer of such Loan Party delivered
on the Closing Date (or most recently delivered since the Closing Date, as the
case may be) remains true and correct in all respects as of the date of this
Amendment in the form so delivered) and (iv) in the case of the Borrower,
certifying that, immediately before and immediately after giving effect to such
Incremental Revolving Increase, (x) the representations and warranties of each
Loan Party contained in Article VI of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Incremental Revolving Increase, except to
the extent that (A) such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date and (B) such representations and warranties are
qualified as to materiality, in which case they shall be true and correct in all
respects as of such date (or such earlier date), and (y) no Default exists.

(d)Receipt by the Administrative Agent of any fees required to be paid on or
before the date hereof, including, for the account of each Incremental Revolving
Lender, an upfront fee for such Incremental Revolving Lender in an amount equal
to 0.20% of the aggregate amount of such Incremental Revolving Lender’s
Incremental Revolving Commitment.

(e)At least five days prior to the date hereof, if the Borrower qualifies as a
“legal entity customer” under 31 C.F.R. § 1010.230 (the “Beneficial Ownership
Regulation”), receipt by the Administrative Agent, and by each Incremental
Revolving Lender that so requests, a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation (each such
certification, a “Beneficial Ownership Certification”) in relation to the
Borrower.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 3, each Incremental Revolving
Lender that has signed this Amendment shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to such Incremental Revolving Lender unless the





--------------------------------------------------------------------------------

Administrative Agent shall have received notice from such Incremental Revolving
Lender prior to the date hereof specifying its objection thereto.

4.Amendment is a Loan Document.  This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

5.Representations and Warranties.  Each Loan Party represents and warrants to
the Administrative Agent and each Lender that, immediately before and
immediately after giving effect to such Incremental Revolving Increase, (a) the
representations and warranties of each Loan Party contained in Article VI of the
Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects on and as of the date hereof, except
to the extent that (i) such representations and warranties specifically refer to
an earlier date, in which case they are true and correct in all material
respects as of such earlier date and (ii) such representations and warranties
are qualified as to materiality, in which case they are true and correct in all
respects as of such date (or such earlier date), (b) no Default exists, (c) for
purposes of determining withholding Taxes imposed under FATCA, from and after
the date hereof, the Borrower and the Administrative Agent shall treat (and the
Incremental Revolving Lenders hereby authorize the Administrative Agent to
treat) the Obligations as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i), and (d) as of the
date hereof, the information included in any Beneficial Ownership Certification
provided pursuant to Section 3 above, if applicable, is true and correct in all
respects.

6.Eligible Assignee.  By its execution of this Amendment, each Incremental
Revolving Lender represents and warrants that it is an Eligible Assignee.

7.Reaffirmation of Obligations.  Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment and the incurrence of
Indebtedness and other transactions contemplated hereby, (b) affirms all of its
obligations under the Credit Agreement (as amended hereby) and the other Loan
Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge such Loan Party’s
obligations under the Loan Documents.

8.Reaffirmation of Security Interests.  Each Loan Party (a) agrees that,
notwithstanding the effectiveness of this Amendment, the Security Agreement and
each of the other Collateral Documents continue to be in full force and effect
and are not impaired or adversely affected in any manner whatsoever, (b)
confirms its guaranty of the Obligations and its grant of a security interest
pursuant to the Collateral Documents in its assets that constitute Collateral as
collateral therefor, all as provided in the Loan Documents as originally
executed and (c) acknowledges that such guaranty and grant continues in full
force and effect in respect of, and to secure, the Obligations under the Credit
Agreement and the other Loan Documents.

9.No Other Changes.  Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

10.Counterparts; Delivery.  This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.





--------------------------------------------------------------------------------

11.Governing Law.  This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Facility
Amendment to be duly executed as of the date first above written.

 

BORROWER:

CACI INTERNATIONAL INC, a Delaware corporation

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

GUARANTORS:

CACI PRODUCTS COMPANY, a Delaware corporation

CACI PRODUCTS COMPANY CALIFORNIA, a California corporation

CACI, INC. - FEDERAL, a Delaware corporation

CACI, LLC - COMMERCIAL, a Delaware limited liability company

CACI TECHNOLOGIES, LLC, a Virginia limited liability company

CACI DYNAMIC SYSTEMS, LLC, a Virginia limited liability company

CACI PREMIER TECHNOLOGY, LLC, a Delaware limited liability company

CACI-CMS INFORMATION SYSTEMS, LLC,

a Virginia limited liability company

CACI ENTERPRISE SOLUTIONS, LLC, a Delaware limited liability company

R.M. VREDENBURG, LLC, a Virginia limited liability company

CACI-WGI, LLC, a Delaware limited liability company

CACI SECURED TRANSFORMATIONS, LLC,

a Florida limited liability company

CACI-NSR, INC., a Delaware corporation

CACI TECHNOLOGY INSIGHTS, LLC, a Virginia limited liability company

CACI-ATHENA, LLC, a Delaware limited liability company

BUSINESS DEFENSE AND SECURITY CORPORATION,

a Virginia corporation

CACI-ISS, LLC, a Delaware limited liability company

APPLIED SYSTEMS RESEARCH, INC., a Virginia corporation

TECHNIGRAPHICS, LLC, an Ohio limited liability company

PANGIA TECHNOLOGIES, LLC, a Nevada limited liability company

DELTA SOLUTIONS AND TECHNOLOGIES, LLC,

a Virginia limited liability company

EMERGINT TECHNOLOGIES, LLC, a Georgia limited liability company

IDL SOLUTIONS, LLC, a Wisconsin limited liability company

Six3 Systems, LLC, a Delaware limited liability company

CACI Asia, LLC, a Delaware limited liability company

Six3 Enterprise Systems, LLC, a Maryland limited liability company

Six3 Advanced Systems, Inc., a Virginia corporation

Six3 Intelligence Solutions, LLC, a Virginia limited liability company

Ticom Geomatics, Inc., a Texas corporation

CACI DATA TACTICS CORPORATION, a Virginia corporation

CACI NSS, LLC, a Delaware limited liability company

 

By:/s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title:  Executive Vice President, Chief Financial Officer and Treasurer


 

 

--------------------------------------------------------------------------------

 

LTC Engineering Associates, Inc., a Florida corporation

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial Officer and Treasurer




 

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:BANK OF AMERICA, N.A., as Administrative Agent

 

By: /s/ Gerund Diamond

Name: Gerund Diamond

Title: Vice President

 




 

 

--------------------------------------------------------------------------------

 

INCREMENTAL REVOLVING

LENDERS:BANK OF AMERICA, N.A.

 

By:/s/ Larry Van Sant

Name: Larry Van Sant

Title: Senior Vice President  

 

JPMORGAN CHASE BANK, N.A.

 

By: /s/ Anthony Galea

Name: Anthony Galea

Title: Executive Director

 

PNC BANK, NATIONAL ASSOCIATION

 

By: /s/ Eric H. Williams

Name: Eric H. Williams

Title: Vice President  

 

ROYAL BANK OF CANADA

 

By: /s/ Richard C. Smith

Name: Richard C. Smith

Title: Authorized Signatory  

 

SUNTRUST BANK

 

By: /s/ Anika Kirs

Name: Anika Kirs

Title: Vice President  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By: /s/ Mark B. Felker

Name: Mark B. Felker

Title: Managing Director  

 

MUFG BANK, LTD.

 

By: /s/ George Stoecklein

Name: George Stoecklein

Title: Managing Director  

 

FIFTH THIRD BANK

 

By: /s/ Will Batchelor

Name: Will Batchelor

Title: Vice President  




 

 

--------------------------------------------------------------------------------

 

CAPITAL ONE NATIONAL ASSOCIATION

 

By: /s/ Joseph C. Costa

Name: Joseph C. Costa

Title: Senior Vice President  

 




 

 

--------------------------------------------------------------------------------

 

Consented to:

 

SWING LINE LENDER AND

L/C ISSUER:

BANK OF AMERICA, N.A., as Swing Line Lender and L/C Issuer

 

By: /s/ Larry Van Sant

Name: Larry Van Sant

Title: Senior Vice President

 

 